Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 22 February 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:	In the specification the added subject matter “The slick top tread 40 of the front 34 and rear 36 tires is bordered by annular edges 66.68 respectively, extending fully around opposed lateral side of each of the front 34 and rear 36 tires such that an entirety of the front and rear tires between the annular edges is the slick top tread” adds new matter to the originally filed specification.  There is no mention the specification as originally filed of annular edges extending fully around opposed later side of each of the front and rear tires.  Nor is there an recitation about the entirety of the front and rear tires between such edges being a slick top tread. 	The specification, as originally filed only states “A slick top tread 40 is one bereft of any treading and is the middle surface of the tire which abuts the ground surface while the assembly 10 is being used in a straight, upright position.”  There is no mention of any edges.	Applicant has pointed to a line in the drawings, but there is no evidence that this represents “annular edges” in the originally filed drawings.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claims 1 and 7 recite the slick top tread being bordered by annular edges extending fully around opposed lateral sides of each of the front and rear tires such that an entirety of the front and rear tires between the annular edges is the slick top tread”.  The written description, as originally filed, makes no mention of any “annular edges” on the tires, nor does it describe an entirety of the slick top tread being between such edges.  The written description merely states that “A slick top tread 40 is one bereft of any treading and is the middle surface of the tire which abuts the ground surface while the assembly 10 is being used in a straight, upright position.” 	The drawings do not clearly indicate any edge as well.  A line in the drawings does not in any way necessarily indicate an edge.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over McAndrews US 8,960,389 in view of “Get a Grip on Your Bike: Handlebars” and CN 203511177U
	McAndrews discloses a bicycle assembly configured to have racing and shock absorbing characteristics, the bicycle assembly comprising: 	a bicycle frame including a top tube 24, a down tube, a head tube, and a seat tube 27, a saddle 32 being removably engaged to an upper end of the seat tube, a handle bar 36 being removably engaged to an upper end of the head tube, the bicycle frame being a road bike frame (note there is no special definition of a road bike frame); 	a suspension fork 34 being attached to the bicycle frame and extending downwardly from the head tube; 	a rear shock 40 being attached to the top tube and extending rearwardly and downwardly from the top tube; 	a front tire 28 being rotatably mounted to the suspension fork; and 	a rear tire 30 being rotatably mounted to the rear shock.	McAndrews fails to disclose the handlebars being drop handle bars and the front and rear tires having a slick top tread bereft of any grooving.	However as taught in “Get a Grip on Your Bike: Handlebars”, drop bars are well known in the art and “are so incredibly popular because of the wide range of comfortable hand positions they support.”.   Such hand positions allow for a more comfortable position for a rider.	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify McAndrews by using drop handle bars, as taught by “Get a Grip on Your Bike: Handlebars”, to allow for a more comfortable position for a rider.	Furthermore, as shown by CN 203511177U, it is known to provide a tire which has a slick top tread 5 bereft of any grooving, and a sidewall tread 6 bordered by annular edges extending fully around opposed lateral sizes of the tire such that an entirety of the tire between the annular edges is the slick top tread (see annotated figure below).  In paragraph 0025 of the machine translation it is stated that “the first preferred first tread layer (5) surface is smooth design, second tread layer (6) surface is equipped with skid” 	Thus it would also have been obvious to one of ordinary skill in the art at the time the invention was made to modify McAndrews to provide tires having a slick top thread bereft of any grooving, as taught by CN 203511177U, in order to provide good grip on smooth surfaces and improve cornering.


    PNG
    media_image1.png
    608
    654
    media_image1.png
    Greyscale

Claim 2-4 and 6-7  is rejected under 35 U.S.C. 103 as being unpatentable over McAndrews as applied to claim 1 above, and further in view of “Continental GatorSkin Urban Specialty Bicycle Tire with Duraskin”.	McAndrews discloses the claimed invention except for the tires having a ratio of diameter to width being greater than 18.4, having a pressurization greater than 65psi.	However, such specs are known in the art, as taught by “Continental GatorSkin Urban Specialty Bicycle Tire with Duraskin” which has a ratio 26”/1-1/8” of 23.11, suggested pressurization 95psi. Such tires provide a smooth ride.	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify McAndrews by using the tire specs disclosed by “Continental GatorSkin Urban Specialty Bicycle Tire with Duraskin”, in order provide a smooth ride.
Response to Arguments
Applicant's arguments filed 15 November 2021 have been fully considered but are not persuasive.  Applicant has argued that the drawings provide support for the limitation that “the slick top thread is bordered by annular edges extending fully around opposed lateral sides of the front and rear tires”.  However, there is no clear showing in the drawings of any “edge”.  Nor does the written description as originally filed mention any such edge.  There is also no support, as originally filed for the limitation “such that an entirety of the front and rear tires between the annular edges is the slick top tread”.	Applicant’s arguments regarding the art rejections are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646.  The examiner can normally be reached on Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN HURLEY/
Primary Examiner
Art Unit 3611

April 6, 2022